Citation Nr: 1128479	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran had active military service from August 1968 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, among other things, denied the Veteran's claim for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during his combat service but had normal hearing in both ears at the time of his separation examination in January 1972.  

2.  The Veteran's bilateral hearing loss was first reported and identified 37 years after the conclusion of his military service, and, after reviewing the claim file, a VA audiologist concluded that his current bilateral hearing loss is unrelated to acoustic trauma he may have experienced in service.  

3.  The Veteran also has not made any specific lay assertions regarding continuity of symptomatology of hearing loss during and since service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of a September 2008 letter from the RO to the Veteran which properly informed him of what information and evidence was required to substantiate his claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also discussed the downstream disability-rating and effective-date elements of his claim, see Dingess, supra, and was issued prior to the initial adjudication of his claim in May 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Thus, the duty to notify as been satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA audiological in February 2009 to determine whether he has a bilateral hearing loss disability due to noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination was adequate, and the Veteran's service records including prior audiological examinations were reviewed.  Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the duties to notify and assist has unduly prejudiced the Veteran, such that it would be outcome determinative of his claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the adjudication of the merits of the Veteran's appeal.

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed a bilateral hearing loss disability as a result of acoustic trauma from heavy gunfire and artillery while serving as a combat medic in Vietnam.  He says he was provided no hearing protection during service.  For the reasons discussed below, however, the Board finds no basis to grant the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)

Certain chronic diseases - such as organic disease of the nervous system, including sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree (at least 10 percent) within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.            §§ 3.307, 3.309(a).

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regards to the first element of a current hearing loss disability, the threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran may have some loss of hearing, he must have a certain level of hearing loss for it to be considered a ratable disability for VA compensation purposes.

Concerning this initial requirement, the record confirms that the Veteran has a current hearing loss disability according to the prescribed VA standards of § 3.385.  A VA audiological evaluation performed in January 2009 revealed a 45-decible loss for the left ear and a 65-decibel loss for the right ear at the 4000 Hz level.  These findings alone constitute a hearing loss disability according to 38 C.F.R. § 3.385.  Therefore the central issue to be determined is whether the Veteran's bilateral hearing loss disability is related to service, including whether it was manifest to a degree of 10 percent within one year of service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Unfortunately, this element has not been met.  

Service personnel records confirm that the veteran served in Vietnam from August 1969 to August 1970 as a combat medic.  The Board will therefore presume that he was exposed to significant levels of noise while on active duty in that environment.  His statement concerning in-service noise exposure is also competent and credible.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  Service records also reflect awards and decorations including the Combat Medical Badge.  Moreover, in May 2009 and January 2010 rating decisions, the RO conceded the veteran's combat exposure and military acoustic trauma.  Thus, the Board presumes that the veteran engaged in combat in service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related high noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the combat presumption is in effect as to the in-service element, the Veteran must still present evidence etiologically linking his current tinnitus and bilateral hearing loss to his acoustic trauma during service.  Dalton, 21 Vet. App. at 36-37.  

Again, although in-service noise exposure has been established, there still needs to be evidence that the in-service noise exposure contributed to the Veteran's current bilateral hearing loss disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This nexus element is generally shown by competent medical evidence but can also be established by lay evidence.  Indeed the Court has held that supporting medical nexus evidence is not always or categorically required, especially when the condition claimed is readily amenable to lay diagnosis and comment on its etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, though, the medical evidence does not support the Veteran's claim that his bilateral hearing loss is related to in-service acoustic trauma, and the Board finds that the medical evidence outweighs the Veteran's own lay statements in support of his claim.  

The most compelling evidence against the claim is the service treatment records (STRs).  These records include an audiological evaluation during his separation physical examination January 1972.  Audiometric testing revealed that both ears demonstrated a zero-decibel loss at all Hz levels.  In addition to this test, the Veteran reported "no" when asked about hearing loss.  The fact that there was no evidence of any hearing loss at the time of his separation examination, either subjectively or objectively, provides highly probative evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no indication of sensorineural hearing loss, certainly not to the required minimum degree of 10 percent, within one year of the Veteran's discharge from service to otherwise warrant presuming that his hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  To the contrary, the Veteran first reported hearing loss at the time he filed his claim in June 2008, and the first documented objective evidence of hearing loss was not until the January 2009 VA audiological evaluation.  This 37-year gap of time between the conclusion of his military service and the initial complaints of hearing loss constitutes additional evidence against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Court has held that, even though disabling hearing loss was not demonstrated during service, including at time of separation, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by submitting evidence that his current disability is related to his military service as opposed to other or intercurrent factors.  Hensley , 5 Vet. App. at 155; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan added, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And the ultimate probative value of evidence is determined not just by its competency, but also credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

With regard to lay evidence of continuity of symptoms, after service, the Veteran has never specifically made a lay allegation regarding continuity of symptomatology for his bilateral hearing loss.  He has never stated that he experienced symptoms of hearing loss during service, continuing thereafter.  He has only asserted acoustic trauma during service.  He also has reported tinnitus during service.  See January 2009 VA audiology examination.  Thus, neither the medical nor lay evidence of record demonstrates continuity of symptomatology of bilateral hearing loss since service.  38 C.F.R. § 3.303(b).  

Even though the Board must consider the Veteran's lay statements, the Board finds that a medical opinion addressing the issue of etiology has far greater probative value than any statements in support of his claim.  The Veteran was initially evaluated by a VA audiologist in January 2009.  The audiologist did not review the claims file at that time, but recorded the Veteran's history of military noise exposure during combat and the lack of any noise exposure after service, both occupationally and recreationally.  So the audiologist clearly considered the Veteran's noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The VA audiologist was eventually able to review the Veteran's service records in February 2009 and offer an opinion concerning the etiology of the Veteran's hearing loss.  After reviewing of pertinent evidence, and specifically listing the findings from the audiological evaluation performed at the January 1972 separation examination, the audiologist stated that "[t]he veteran's hearing loss IS LESS LIKEY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF his military noise exposure."  The examiner's rationale was that the Veteran's "hearing was well within normal threshold limits across all frequencies according to his exit evaluation."  She also added that "there is no known medical evidence that supports a late onset noise induced hearing loss." 

Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim for service connection for bilateral hearing loss.  Simply stated, the VA audiologist applied valid medical analysis to the significant facts of this case in reaching her conclusion that the Veteran's hearing loss is not related to service.  See Nieves-Rodriguez, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  And as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


